Bloodworth, J.
1. The indictment in this case charged the accused with “ drunkenness on public highway.” There is no evidence to support the allegation of the indictment that the accused did “ appear in an intoxicated condition on a public highway, . . which said drunkenness and intoxication was caused by the excessive use of intoxicating wines, beers, liquors, and opiates.”
2. The allegations of error in the special grounds of the motion for new trial need not be considered, as they are of such a character as that they will not likely reappear when the ease is tried again.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.

Indictment for misdemeanor; from Irwin superior court — Judge Bye. April 10, 1920.
H. E. Oxford, Quincey & Rice, for plaintiff in error.
R. S. Foy, solicitor, contra.